Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Claim Status
Claims 1-4, 6-11, and 13-22 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, and 13-22 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-4, 6-11, and 13-22 recite non-transitory computer-readable media, systems, and methods of organizing human activity (e.g. fundamental economic principle that was previously performed by the human mind and manually), insignificant extra-solution activity, and applies the abstract idea(s) across generic computing technology.  More particularly, the entirety of the method steps recite a method of monitoring a condition and the occupancy of a property (e.g., deterioration, vandalism, etc.), readjusting a risk 
More particularly, the independent and dependent claims recite inventions including abstract idea(s):  receiving sensor data, continuously receiving data, receiving occupancy data of a human or animal (e.g., all motion sensors do this), determining an adjusted risk, comparing the adjusted risk to a threshold risk, notifying a user of a property condition, and recommending action, which are long standing insurance related tasks.  As such, the claimed inventions include an abstract idea under Alice Corporation.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claims 21 and 22 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  More 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 6-11, and 13-22 are rejected under 35 USC §103 as being unpatentable over US 8,289,160 to Billman, in view of US 2012/0028680 to Breed.
With respect to Claims 1, 8, and 17, Billman teaches a non-transitory computer readable medium (col 9, ln 4-8), a method (FIG. 3; throughout) and system (FIG. 1) comprising: receiving, at a computing device, sensor data (col 3, ln 56 -col 4, ln 60) that indicates a condition of a property (FIG. 3, claim 1 therein), wherein the condition of the property is affected at least in part by one or more occupants of the property (col 3, ln 56-col 4, ln 60 –motion, temperature, humidity, etc. these sensors would detect occupancy; col 3, ln 29-35, not limited to examples; col 4, ln 56-58, sense motion in the building; col 5, ln 19-21, reading current flowing through electrical system), and wherein the sensor data is received from a sensor node that is configured to monitor the condition of the property (e.g., col 4, ln 25-26 “Water pressure sensor 110 may monitor water pressure in the plumbing system in the building”); determining, by the computing device, an adjusted risk based on the sensor data and a previously determined risk (col 3, ln 1-6; teaching determination of risk for issuing alerts (col 7, ln 39-45); comparing, by the computing device, the adjusted risk and a threshold risk (col 4, ln 31; col 2, ln 10-15, mold warning -a triggering risk could be where none existed before, i.e., the threshold is zero); and notifying, via a user interface, a user of the condition of the property (col 3, ln 22-26, “Moreover, if the carrier becomes aware of an additional risk to the house ( such as an increased wind speed), the carrier 
Billman, teaches “assessing by the device, a rate of change of a sensed condition based on the sensor data receive from the plurality of sensor nodes, wherein assessing the rate of change comprises comparing the sensor data from at least two sensor nodes configured to monitor different locations within the property.” (See for example, Billman at col 2, ln 58-64 “forecast a gathering danger”; col 4, ln 26-30, “one or more probes attached to various locations”; col 6, ln 35-40.  Comparing is taught in the discussion of probes).
Billman further teaches a method for monitoring a property (col 4, ln 25).  Billman fails, but Breed teaches modifying a frequency of activation of the sensor node based on the adjusted risk and an occupancy pattern of the property derived from the occupancy data ([0114];[0120]), and notifying a user of the condition of the property based on a result of comparing the adjusted and threshold risks ([0346-47];[0356], “threshold”;[0449]). Breed teaches a desire to obtain information about a space (e.g., vehicular compartment) ([0297]; FIG. 19)  It would have been obvious to one of ordinary skill in the art to modify the teachings of Billman to include adjusting frequency of data collection based on risk in order to provide an improved information gathering.
Billman fails to expressly teach continuously receiving occupancy sensor data of a human or animal, but Breed teaches sensing occupancy continuously (e.g., [0019], “occupant sensors”).  
With respect to Claims 2, 9, and 18, Billman teaches wherein said notifying the user includes providing a recommendation to reduce the adjusted risk. (col 2, ln 10-15)
With respect to Claims 3, and 10, Billman teaches wherein the recommendation includes a change of behavior of the occupant. (col 3, ln 25)
With respect to Claims 4, and 11, Billman teaches wherein the recommendation includes suggested maintenance of the property. (col 2, ln 10-15; col 8, ln 20-25)
With respect to Claims 5, 12, and 19, Billman teaches wherein said notifying the user includes providing an incentive to reduce the adjusted risk. (col 7, ln 17, “continue insuring the house”; col 8, ln 20-25)
With respect to Claims 6, and 13, Billman teaches wherein said notifying the user includes providing to the user a report including a time, a location, and the adjusted risk. (col 1, ln 42-44)
With respect to Claims 7, and 14, Billman teaches wherein the previously determined risk was determined based on a plurality of sensor data, each sensor data indicating a condition of the property at a different time. (col 1, ln 42-44; col 4, ln 37-39 “one or more wind sensors . . .”)
With respect to Claim 16, Billman teaches wherein the previously determined risk is indicative of a learned normal pattern of the condition of the property, and wherein the adjusted risk indicates an abnormal condition of the property. Col 3, ln 62-65
	With respect to Claims 15, and 20, Billman fails to expressly teach wherein the sensor data that indicates the condition of the property includes an indication of an activation state of the sensor data, and wherein to notify the user, the computing device is configured to provide a 
	With respect to Claim 21 and 22, Billman fails but Breed expressly teaches detection of a human or animal, throughout. (e.g., [0019])  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Billman to include this limitation, as occupants can affect the risk of potential damage inside a building. 

Response to Remarks
Applicant’s remarks submitted on 12/28/2021 have been considered, but are not persuasive where rejections/objections are maintained.  The claims merely add contiuously receiving occupancy data of a human or animal.  This is well known in the art (see, e.g., motion sensors), and as such fails to recite an innovative concept under prong 2, or significantly more under Step 2b.  Here, Applicant’s traversal of Billman is persuasive; but Breed clearly teaches continuously receiving occupancy data of a human or animal in the cabin of a vehicle, throughout. (see, e.g., [0019]). 
With respect to § 101, the claims continue to recite inventions directed towards a method of organizing human activity. Bascom is initially cited, but it readily distinguishes from the present case, since unlike Bascom, a rearranging of system components to effect a new system is not being argued here.  The sensors are used in the same location (i.e., in a building or house) and to perform the same function as before (assess a dangerous/undesirable condition that is affected by occupants).  At least the prior art references of record are publications that discuss the use of occupancy sensors (see, e.g., Breed, Weeks, etc.), in fulfilment of Berkheimer.  Use of a digital sensor and an occupant sensor fails to cure patent ineligibility, because both of which are generic computing technology, being used to supplant human behavior.  That is to say, it has long been a commercial practice to obtain feedback from a property to assess insurance risk, 
With respect to the prior art rejections, Billman may not mention occupants, but it teaches conditions that are “affected by one or more occupants of the property.”  For example, the current flowing through an electrical system is a “condition of the property that is affected at least in part by one or more occupants of the property.”  It is appreciated that apparatus claims must be structurally distinguishable from the prior art and “must be distinguished from the prior art in terms of structure rather than function.”  MPEP § 2114.  The courts have upheld that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J JACOB/Examiner, Art Unit 3696